MEMORANDUM**
This petition requires us to decide whether the Board of Immigration appeals (Board) properly rejected Chen’s asylum application. If the Board’s finding that Chen’s testimony was not credible is sustained, we will deny his petition.
The Board had jurisdiction pursuant to 8 C.F.R. §§ 3.1(b)(3) and 240.53(a), and we have jurisdiction over this timely petition under 8 U.S.C. § 1252(b).
Chen contends the Board erred in finding him not credible, in finding that the evidence presented failed to corroborate his asylum claim, and in concluding that he failed to establish his eligibility for asylum.
The Board found that Chen’s testimonial evidence was neither detailed nor credible with regard to the circumstances of his wife’s alleged forced sterilization. Based upon this finding, the Board properly considered Chen’s corroborating evidence. Cf Ladha v. INS, 215 F.3d 889, 901 (9th Cir.2000) (as amended) (holding that if an alien’s testimony is “unrefuted and credible, direct and specific” corroborating evidence is not required).
Here, the Board found that the evidence presented did not cure the omissions of detail or implausibilities of Chen’s testimony. Specifically, the Board found that the veracity of Chen’s household registry and the “bona fides” of his marriage certificate were both highly suspect—documents that go to the heart of Chen’s asylum case. It also was unable to verify from the evidence provided, inter alia, that the photograph of a woman with a scar on her abdomen was actually Chen’s wife and that the scar was the result of a forced sterilization procedure.
After reviewing the Board’s credibility findings, we hold the evidence does not compel a contrary result. See Hernandez-Montiel v. INS, 225 F.3d 1084, 1090-91 (9th Cir.2000).
Petition DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.